Title: Septr. 20. Saturday.
From: Adams, John
To: 


       Breakfasted at Mrs. J. B. Smiths. The old Gentleman, his Son Thomas the Loan Officer, were here, and Mrs. Smith’s little Son and two Daughters. An elegant Break fast We had of fine Hyson, loaf Sugar, and Coffee &c.
       Dined at Williams’s, the Sign of the Green Tree. Drank Tea, with Mr. Thompson and his Lady at Mrs. Jacksons. Walked with Mr. Duane to General Dickinsons House, and took a Look at his Farm and Gardens, and his Greenhouse, which is a Scaene of Desolation. The floor of the Greenhouse is dug up by the Hessians, in Search for Money. The Orange, Lemon and Lime Trees are all dead, with the Leaves on. There is a spacious Ball Room, above stairs a drawing Room and a whispering Room. In another Apartment, a huge Crash of Glass Bottles, which the Hessians had broke I suppose.—These are thy Tryumphs, mighty Britain.—Mr. Law, Mr. Hancock, Mr. Thompson, Mr. were here. Spent the Evening at Williams’s and slept again at Tuckers.
       Mrs. Tucker has about 1600£ st. in some of the Funds in England, which she is in fear of loosing. She is accordingly, passionately wishing for Peace, and that the Battle was fought once for all &c. Says that, private Property will be plundered, where there is an Army whether of Friends or Enemies. That if the two opposite Armys were to come here alternately ten times, she would stand by her Property untill she should be kill’d. If she must be a Beggar, it should be where she was known &c. This kind of Conversation shews plainly enough, how well she is pleased, with the State of Things.
      